Citation Nr: 1439988	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  06-24 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury to the hands.

2.  Entitlement to service connection for residuals of a cold injury to the left foot.

3.  Entitlement to an initial evaluation in excess of 10 percent for status post fistulotomy.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to March 1995 and from March to December 2004.

This case originally came to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and a December 2006 rating decision of the RO New Orleans, Louisiana.  Jurisdiction rests with the RO in New Orleans, Louisiana, from which the veteran's appeal was certified.

The issues of entitlement to service connection for residuals of a cold injury to the hands and entitlement to an evaluation in excess of 10 percent on or after June 6, 2006 for status post fistulotomy were denied by the Board in December 2012; the Board granted an initial 10 percent rating for status post fistulotomy prior to June 6, 2006.  The issue of entitlement to service connection for residuals of a cold injury to the left foot was denied by the Board in October 2013.  

The Veteran appealed the December 2012 and October 2013 Board actions noted above to the United States Court of Appeals for Veterans Claims (Court).  The December 2012 Board action was vacated and remanded back to the Board by the Court in a January 2014 Memorandum decision.  Consequently, the Board finds that the description of the increased rating issue on appeal should be phrased as noted on the title page.  The October 2013 Board action was vacated and remanded back to the Board in a February 2014 Court Order based on a February 2014 Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

According to the January 2014 Court Memorandum decision, the Board erred in denying service connection for residuals of a cold injury to the hands by relying exclusively on a September 2011 VA examination report and failing to consider and discuss a January 2005 VA examination report, which diagnosed residuals of cold injury to the hands.  The Board also failed to obtain records of the Veteran's January 1995 hospitalization at a private hospital, which the Veteran testified at his Board hearing in March 2011 involved treatment for cold residuals, and records of his January 2008 hospitalization at a private hospital in Monroe, Louisiana, where he was treated for his status post fistulotomy.

According to the February 2014 Court Order, which is based on the February 2014 Joint Motion, the Board erred by denying entitlement to service connection for residuals of a cold injury to the left foot without obtaining and considering the January 1995 private hospital reports referred to above.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will ask the Veteran to provide as much detail as possible on the name, address, and dates of treatment of the private hospitals at which he was treated in January 1995, for residuals of cold injury, and in January 2008, for status post fistulotomy.  After securing the necessary authorization, the AMC/RO must attempt to obtain, and associate with the record, copies of these hospital records.  

For any private records identified, VA must make two attempts to obtain the records unless the first attempt demonstrates that further attempts would be futile.  If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; (d) notify him that he is ultimately responsible for providing the evidence; and (e) informing him that the claim will be decided based on the evidence of record.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

2.  If the January 1995 private hospital records are obtained and are considered relevant, a medical opinion will be requested from an appropriately qualified physician, after review of the claims file, on whether it is at least as likely as not (50 percent probability or more) that the Veteran has residuals of a cold injury of the hands and/or left foot that were incurred in service or were otherwise related to service.  The examiner is requested to provide a thorough rationale for all opinions provided, to include reference to the medical evidence of record.  

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If it is determined that a current examination is needed in order to provide the requested opinion, a VA examination must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The AMC/RO will notify the Veteran of his responsibility to report for any examination scheduled and the consequences for failure to report for an examination without good cause.  See 38 C.F.R. §§ 3.158, 3.655 (2013).  

3.  Thereafter, the Veteran's claims for entitlement to service connection for residuals of a cold injury to the hands, entitlement to service connection for residuals of a cold injury to the left foot, and entitlement to an initial evaluation in excess of 10 percent for status post fistulotomy will be readjudicated.  If any of these claims continues to be denied, the Veteran and his attorney will be sent a Supplemental Statement of the Case and given time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



